Exhibit 10.12




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is by and between Carter Reed, an
individual residing in Covina, California (the “Executive”), and Newport Coach
Works, Inc., a corporation organized under the laws of the California (“NCI” or
the “Company”), effective the [___] day of October, 2012, the date the Services
(as defined below) were first provided by Executive (the “Effective Date).




WHEREAS, Executive has significant experience in the automotive industry, and
business management; and,




WHEREAS, the Company wishes to employ Executive as its Chief Executive Officer
(“CEO”).  The duties of the Executive, among others, shall include the
performance of all of the duties typical of the office held, those described in
the bylaws of the Company, and such other duties and projects as may be assigned
by the Company, GACR’s executive officers, or the Board of Directors, more fully
described below.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:




1.

Engagement




The Company hereby engages Executive to provide his services its full time CEO.
In this role he will work to lead the development of the NCI business through
the profitable manufacturing and sale of internal combustion engine based buses,
limousines and related transport products, and the creation, introduction and
profitable sale of a range of electric buses, limousines and related transport
products; create a management team for NCI; participation in all efforts to
develop the business within the GACR group, and the overall goal to increase the
value of the Company and consequently the Company’s parent company (“GACR”) and
assist GACR in listing on the AMEX or NASDAQ within 3 years.  Executive's duties
may be reasonably modified by the parties from time to time. Executive shall
devote his entire productive time, ability and attention to the business of the
Company and shall perform all duties in a professional, ethical and businesslike
manner. Executive will not, during the term of this Agreement, directly or
indirectly engage in any other business, either as an employee, employer,
consultant, principal, officer, director, advisor, or in any other capacity,
either with or without compensation, without the prior written consent of
Company.




2.

Compensation




Compensation to Executive for the Services provided pursuant to this Agreement
shall consist of the following:




A.

Monthly Compensation.  As compensation for the Services, the Company will
provide remuneration of $15,000 per month.




B.

Bonus. In addition to the monthly compensation, the Company will pay Executive
$700 per vehicle manufactured and sold by NCI, which remuneration will be paid
by the Company to Executive no later than the 15th day of the month following
the month the Company receives full payment for the applicable bus.




C.

 Acquisition Bonus.  In the event GACR either sells NCI in an equity sale or
sells substantially all of the assets of NCI in an asset sale in a stand alone
transaction (one that does not involve the sale of GACR) to a third party, and
if the purchase price GACR receives for NCI in the transaction exceeds the value
of the shares of GACR common stock that Executive




















--------------------------------------------------------------------------------

and the other shareholders of NCI received under that certain Acquisition and
Stock Exchange Agreement (the “Acquisition Agreement”) by and between GACR, NCI
and NCI’s shareholders dated of even date hereof (such value shall be deemed to
be the “Share Value Amount,” as defined herein), then Executive will receive a
cash bonus equal to 50% of the total purchase price GACR receives for NCI (or
its assets) minus the Share Value Amount.  The Share Value Amount shall be
$0.35, multiplied by the total number of shares of GACR common stock the NCI
shareholders have received under the Acquisition Agreement (up to 27,000,000
shares).  In order to receive the Acquisition Bonus Executive must have been
employed by Employer within one year of the date NCI or its assets are sold by
GACR to a third party.




3.

Term of Engagement.




This Agreement shall have an initial term of one (1) year (the “Term of
Services”) and, at the end of this period will automatically be renewed for a
further one (1) year period which will roll over each year thereafter.
 Notwithstanding this Term of Services, this Agreement may be terminated
pursuant to Section 9, below (the “Service Termination Date”).




4.

Time Obligation




Executive shall devote not less than Thirty Five (35) hours per week, as the
Company and GACR deem necessary, from day-to-day or week-to-week, excluding
attending properly noticed meetings of the Company’s Board of Directors or its
committees.  The Company shall pay or timely reimburse Executive for any and all
expenses of travel, lodging and other costs related to such Board and Board
committee meetings or any other travel by Executive as directed by the Company
or its respective Board of Directors.  All international travel requires
pre-authorization by a Board member or an executive of GACR, which shall be
granted on the same terms as though he were a Board Member.




5.

Indemnification




Executive shall not be liable to the Company or any of its shareholders, and the
Company shall indemnify and hold Executive harmless from and against all
demands, claims, actions, losses, damages, liabilities, costs and expenses,
including without limitation, interest, penalties and attorneys' fees and
expenses asserted against or imposed or incurred by him, and to pay related
attorney’s fees incurred by Executive by reason of or resulting from any
investigation, inquiry, subpoena, action, or other legal process or proceeding,
threatened or filed against Executive or the Company relating in any way to any
action by Executive, or omission, in the course of or connected with rendering
the Services, including but not limited to losses that may be sustained in any
corporate act undertaken by the Company as a result of advice provided by
Executive (“Indemnification”). This covenant is provided by the Company as an
inducement for Executive to enter into this Agreement. Excluded from
Indemnification under this Agreement are actions, litigation or otherwise,
brought against the Executive the basis of which is the Executive’s willful acts
or omissions or breach of the Executive’s fiduciary duty or fraud, or such other
action that may be against public policy for the Company to waive, release or
indemnify against.




6.

Costs and Expenses




All third party and out-of-pocket expenses incurred by Executive in the
performance of the Services shall be paid by the Company, or if paid by
Executive on behalf of the Company then reimbursed by the Company. Reimbursement
of costs and expenses shall be made within ten (10) days of receipt by the
Company of Executive’s written request for reimbursement; provided, however,
that a GACR executive officer must approve in advance all such expenses in the
aggregate in excess of $500 in any one (1) month. All expenses claims must
follow the Company’s policies and procedures for Expenses a copy of which has
been provided to the Executive.











 













--------------------------------------------------------------------------------



7.

Place of Services




Unless otherwise mutually agreed by Executive and the Company, the Services
provided by Executive hereunder will be performed at the offices of the Company
in Southern California or its respective subsidiary, or, at such other location
as may be required, in the Company’s sole discretion, to perform the Services.




8.

Termination




This Agreement will terminate as described in Section 3, above, or upon the
earlier of (a) receipt by Executive of written notice by the Company to
Executive to terminate this Agreement for Cause, (b) thirty (30) days following
receipt by Executive of written notice by the Company to Executive to terminate
this Agreement without Cause, or (c) thirty (30) days following receipt by the
Company of written notice by Executive to terminate this Agreement, for any
reason.  For the purpose of this Agreement the term “Cause” shall mean:




A)

As to Executive:




i)

Executive is unable to provide the Services as set forth herein for ninety (90)
consecutive business days because of illness, accident, or other incapacity;




ii)

Executive willfully breaches or neglects the duties reasonably requested by a
majority of the members of the Company’s Board of Directors; or




iii)

Executive breaches a material term of this Agreement and fails to cure upon
reasonable notice from the Board; or




iv)

Executive files a petition in a court of bankruptcy, or is adjudicated a
bankrupt; or,




v)

Executive is convicted of or enters a plea of guilty or nolo contendere to a
felony or misdemeanor involving fraud, embezzlement, theft or dishonesty.




B)

As to the Company:




i)

If the Company breaches this Agreement or fails to (1) make any payments to
Executive of the Annual Compensation as set forth in Paragraph 2,  or any other
fees as required pursuant to this Agreement, or (2) provide information
requested by Executive in the course of providing the Services; or




ii)

If the Company ceases business, or




iii)

At the option of the Executive, if the Company sells a controlling interest to a
third party, or agrees to a consolidation or merger of itself with or into
another corporation, or sells substantially all of its assets to another
corporation, entity or individual; or




iv)

If the Company has a receiver appointed for its business or assets, or otherwise
becomes insolvent or unable to timely satisfy its obligations in the ordinary
course of business, or if either the Company makes a general assignment for the
benefit of creditors, has instituted against it any bankruptcy proceeding for
reorganization for rearrangement of its financial affairs, files a petition in a
court of bankruptcy, or is adjudicated a bankrupt; or























--------------------------------------------------------------------------------



v)

If any of the disclosures made by the Company herein, or subsequent hereto, are
determined to be materially false or misleading.




In the event this Agreement is terminated prior to the expiration of the Term of
Service by the Company:




For Cause, the Company agrees to pay all remuneration owed to Executive through
the date of termination and to pay all expenses due.




Without Cause, the Company agrees to pay in cash one year compensation plus
$700/bus sold in that year.  To pay all and any expenses due to the Executive
through the date of termination.




In the event this Agreement is terminated prior to the expiration of the Term of
Service by the Executive, the Company agrees to pay all remuneration owed to
Executive through the date of termination and to pay all expenses due.

 

9.

Representations and Warranties of the Company




The Company represents and warrants to Executive that:




A)

Corporate Existence.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and
California, with power to own property and carry on its business as it is now
being conducted.




B)

No Conflict.  This Agreement has been duly authorized by all necessary corporate
action of NCI and GACR. The Agreement has been duly executed by the Company and
the execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.




C)

Full Disclosure.  The information concerning the Company provided to Executive
pursuant to this Agreement is, to the best of the Company's knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading. Further, information regarding the Parent Company’s (GACR)
financial condition, historical share prices and trading volume, and corporate
history can be found at www.otcmarkets.com.




D)

Date of Representations and Warranties.  Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.




10.

Miscellaneous




A)

Authority.  Executive and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.




B)

Subsequent Events.  Executive and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.











 



















--------------------------------------------------------------------------------



C)

Amendment.  This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.




D)

Further Actions and Assurances.  At any time and from time to time, each party
hereto agrees, at its expense, to take such action and to execute and deliver
documents as may be reasonably requested or necessary to effectuate the purposes
of this Agreement.




E)

Waiver.  Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.




F)

Assignment.  Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.




G)

Notices.  Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:










     

To the Company:    

Newport Coachworks, Inc.

21264 Via Verde Drive

Covina, California 91724




With Copy To:

            Green Automotive Company

 

 

          23 Corporate Plaza, Suite 150

          Newport Beach, California 92660

                         

          Telephone: 1.877.

                        

          Facsimile:   1.310.

                        

          Email: Info@usaelectricauto.com




 

To Executive:

Carter Reed

21264 Via Verde Drive

Covina, California 91724

Telephone: [______________]

Facsimile:

Email: cjread50@hotmail.com




or to such other person or address designated in writing subsequent to the date
hereof by the Company or Executive to receive notices.




H)

Headings.  The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




I)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, applicable to the performance and
enforcement of contracts made within such state, without giving effect to the
law of conflicts of laws applied thereby.  In the event that any dispute shall
occur between the parties arising out of or resulting from the construction,
interpretation, enforcement or any other aspect of this Agreement, the parties
hereby agree to











--------------------------------------------------------------------------------

accept the exclusive jurisdiction of the Courts of the County of Orange, State
of California.  In the event either party shall be forced to bring any legal
action to protect or defend its rights hereunder, then the prevailing party in
such proceeding shall be entitled to reimbursement from the non-prevailing party
of all fees, costs and other expenses (including, without limitation, the actual
expenses of its attorneys) in bringing or defending against such action.




J)

Termination of Any Prior Agreements.  Effective the date hereof all rights of
the Company and Executive related to any other agreement entered into between
the Company and Executive prior to the Effective Date hereof, whether written or
oral, is hereby terminated.




K)

Time is of the Essence.  Time is of the essence of this Agreement and of each
and every provision hereof.




L)

Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.




M)

Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist.  No representations, warranties,
covenants, or conditions, express or implied, other than as set forth herein,
have been made by any party.




N)

Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.




O)

Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes.  At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.




P)

Consolidation or Merger.  Subject to the provisions hereof, in the event of a
sale of the stock, or substantially all of the stock of the Company, or
consolidation or merger of the Company with or into another corporation or
entity, or the sale of substantially all of the operating assets of the Company
to another corporation, entity or individual, the Company’s rights and
obligations under this Agreement shall be deemed to have been acquired and
assumed by such successor-in-interest; provided, however, that in no event shall
the rights, duties and services of Executive  provided for herein, or the
responsibilities, authority or powers commensurate therewith, change or be
prejudiced in any material respect as a result of such sale of stock,
consolidation, merger or sale of assets.







[signature page follows immediately hereafter]








 



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.




“Company”




Newport Coach Works, Inc.

a California corporation

 




By:  /s/ Carter Read

       Name:

       Title:







“Executive”




Carter Reed

an individual







/s/ Carter Read

Carter Reed









